Title: Thomas Jefferson to Joseph C. Cabell, 2 February 1816
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


      
        Dear Sir
        Monticello Feb. 2. 16.
      
      Your favors of the 23d & 24th ult. were a week coming to us. I instantly inclosed to you the deeds of Capt Miller; but I understand that the Post-master, having locked his mail before they got to the office, would not unlock it to give them a passage.
      Having been prevented from retaining my collection of the acts & Journals of our legislature by the lumping manner in which the Committee of Congress chose to take my library, it may be useful to our public bodies to know what acts and journals I had, and where they can now have access to them. I therefore inclose you a copy of my catalogue which I pray you to deposit in the council office for public use. it is in the 18th & 24th chapters they will find what is interesting to them. the form of the catalogue has been much injured in the publication: for altho they have preserved my division into chapters, they have reduced the books in each chapter to Alphabetical order, instead of the Chronological or Analytical arrangements I had given them. you will see sketches of what were my arrangements at the heads of some of the chapters.
      The bill on the obstructions in our navigable waters appears to me a proper one proper; as do also the amendments proposed. I think the state should reserve a right to the use of the waters for navigation, and that where an individual landholder impedes that use, he should remove the impediment, and leave the subject in as good a state as nature formed it. this I hold to be the true principle; and to this Colo Green’s amendments go. all I ask in my own case is that the legislature will not take from me my own works: I am ready to cut my dam in any place, and at any moment requisite, so as to remove that impediment if it be thought one and to leave those interested to make the most of the natural circumstances of the place. but I hope they will never take from me my canal, made thro’ the body of my own lands, at an expence of twenty thousand Dollars, and which is no impediment to the navigation of the river. I have permitted the riparian proprietors above (and they are not more than a dozen or twenty) to use it gratis, and shall not withdraw the permission unless they so use it as to obstruct too much the operations of my mills, of which there is some likelihood.
      Doctr Smith, you say, asks what is the best elementary book on the principles of government? none in the world equal to the Review of Montesquieu printed at Philadelphia a few years ago. it has the advantage too of being equally sound and corrective of the principles of Political economy: and all within the compass of a thin 8vo. Chipman’s	 and Priestley’s Principles of government, & the Federalist are excellent in many respects, but for fundamental principles not comparable to the Review.I have no objections to the printing my letter to mr Carr, if it will promote the interests of science; altho’ it was not written with a view to it’s publication.
      My letter of the 24th ult. conveyed to you the grounds of the two articles objected to in the College bill. your last presents one of them in a new point of view, that of the commencement of the Ward schools as likely to render the law unpopular to the county. it must be a very inconsiderate and rough process of execution that would do this. my idea of the mode of carrying it into execution would be this. declare the county ipso facto divided into wards, for the present by the boundaries of the militia captaincies: somebody attend the ordinary muster of each company, having first desired the Captain to call together a full one. there explain the object of the law to the people of the company, put to their vote whether they will have a school established, and the most central and convenient place for it; get them to meet & build a log school house, have a roll taken of the children who would attend it, and of those of them able to pay: these would probably be sufficient to support a common teacher, instructing gratis the few unable to pay. if there should be a deficiency, it would require too trifling a contribution from the county to be complained of; and especially as the whole county would participate, where necessary, in the same resource. should the company, by it’s vote, decide that it would have no school, let them remain without one. the advantages of this proceeding would be that it would become the duty of the Wardens elected by the county to take an active part in pressing the introduction of schools, and to look out for tutors.If however it is intended that the State government shall take this business into it’s own hands, and provide schools for every county, then by all means strike out this provision of our bill. I would never wish that it should be placed on a worse footing than the rest of the state. but if it is beleived that these elementary schools will be better managed by the Governor & council, the Commissioners of the literary fund, or any other general authority of the government, than by the parents within each ward, it is a belief against all experience. try the principle one step further, and amend the bill so as to commit to the Governor & Council the management of all our farms, our mills, & merchants’ stores.No, my friend, the way to have good and safe government, is not to trust it all to one; but to divide it among the many, distributing to every one exactly the functions he is competent to. let the National government be entrusted with the defence of the nation, and it’s foreign & federal relations; the State governments with the civil rights, laws, police & administration of what concerns the state generally; the Counties with the local concerns of the counties; and the Wards  each Ward direct the interests within itself. it is by dividing and subdividing these republics from the great National one down thro’ all it’s subordinations, until it ends in the administration of every man’s farm and affairs by himself; by placing under every one what his own eye may superintend, that all will be done for the best. what has destroyed liberty and the rights of man in every government which has ever existed under the sun? the generalising &  concentrating all cares and powers into one body, no matter whether of the Autocrats of Russia or France, or of the Aristocrats of a Venetian Senate.and I do believe that if the Almighty has not decreed that Man shall never be free, (and it is  blasphemy to believe it) that the secret will be found to be in the making himself the depository of the powers respecting himself, so far as he is competent to them, and delegating only what is beyond his competence by a synthetical process, to higher & higher orders of functionaries, so as to trust fewer and fewer powers, in proportion as the trustees become more and more oligarchical.the elementary republics of the wards, the county republics, the State republics, and the republic of the Union, would form a gradation of authorities, standing each on the basis of law, holding every one it’s delegated share of powers, and constituting truly a system of fundamental balances and checks for the government. where every man is a sharer in the direction of his ward-republic, or of some of the higher ones, and feels that he is a participator in the government of affairs not merely at an election, one day in the year, but every day; when there shall not be a man in the state who will not be a member of some one of it’s councils, great or small, he will let the heart be torn out of his body sooner than his power be wrested from him by a Caesar or a Bonaparte. how powerfully did we feel the energy of this organisation in the case of the Embargo? I felt the foundations of the government shaken under my feet by the New England townships. there was not an individual in their states whose body was not thrown, with all it’s momentum, into action, and altho’ the whole of the other states were known to be in favor of the measure, yet the organisation of this little selfish minority enabled it to overrule the Union. what could the unwieldy counties of the middle, the South and the West do? call a county meeting, and the drunken loungers at and about the Court houses would have collected, the distances being too great for the good people and the industrious generally to attend. the character of those who really met would have been the measure of the weight they would have had in the scale of public opinion. as Cato then concluded every speech with the words ‘Carthago delenda est,’ so do I every opinion with the injunction ‘divide the counties into wards.’ begin them only for a single purpose; they will soon shew for what others they are the best instruments. God bless you, and all our rulers, and give them the wisdom, as I am sure they have the will, to fortify us against the degeneracy of our government, and the concentration of all it’s powers in the hands of the one, the few, the well-born or but the many.
      Th: Jefferson
    